              Case 5:21-cr-00004-BLF Document 15 Filed 01/22/21 Page 1 of 1




 1 STEVEN G. KALAR
   Federal Public Defender
 2 DEJAN GANTAR
   Assistant Federal Public Defender
 3 55 South Market Street, Suite 820
   San Jose, CA 95113
 4 Telephone: (408) 291-7753
   Email: Dejan_Gantar@fd.org
 5
   Counsel for Defendant
 6 AMANDA CHRISTINE RILEY

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN JOSE DIVISION
11

12 UNITED STATES OF AMERICA,               )             No. 21-CR-00004 BLF
                                           )
13                     Plaintiff,          )             NOTICE OF SUBSTITUTION OF
                                           )             ATTORNEY
14   vs.                                   )
                                           )
15   AMANDA CHRISTINE RILEY,               )
                                           )
16                     Defendant.          )
     _____________________________________ )
17

18          The Federal Public Defender has been appointed as counsel for Amanda C. Riley.
19
     Pursuant to General Order 45 of the Local Rules, Assistant Federal Public Defender Dejan
20
     Gantar enters his Notice of Substitution of Attorney for Amanda C. Riley. Assistant Federal
21
     Public Defender Dejan Gantar will be replacing Assistant Federal Public Defender Severa Keith
22

23 as counsel of record. Counsel’s contact information is listed above.

24 Dated: January 22, 2021                              Respectfully submitted,

25                                                      STEVEN G. KALAR
                                                        Federal Public Defender
26
                                                        S/__________________________
27                                                      DEJAN GANTAR
28                                                      Assistant Federal Public Defender
     NOTICE OF SUBSTITUTION OF ATTORNEY
